Per Curiam.
Respondent was suspended from practice by this Court in January 2004 for a period of three years, nunc pro tunc to May 18, 1998 (Matter of Haas, 3 AD3d 732 [2004]). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not made the showing upon which an application for reinstatement may be granted (see 22 NYCRR 806.12 [b]), we deny his application for reinstatement. We note, for example, that he has not made the restitution to clients required by our decision suspending him from practice and he has not fully reimbursed the Lawyers’ Fund for Client Protection. Finally, we grant respondent’s request to deposit to the Lawyers’ Fund the sum of $2,000 which the Fund shall hold for safeguarding and disbursement to two of respondent’s clients Solan and La Monte (see 22 NYCRR 1200.46 [f]).
Cardona, P.J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that respondent’s application for reinstatement is denied; and it is further ordered that respondent is granted permission pursuant to 22 NYCRR 1200.46 (f) to deposit $2,000 with the Lawyers’ Fund for Client Protection on behalf of his clients Solan and La Monte.